DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, 13-14, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waldner (DE 202013003069).
Waldner (DE 202013003069) discloses a removably attachable liner (inner cap 2) for a head covering, comprising:
a crown portion (formed by parts 2’; Fig. 3);
a continuous wall (lower portion of cap 2, below panels 2’; see Figs. 3-5) having a lower portion forming an opening for receiving a head of a wearer (see Figs. 3-5), and an upper portion enclosed by the crown portion (see Figs. 3-5), wherein the wall and

an attachment apparatus comprising a first plurality of attachment elements (snaps 4; Fig. 1-6) secured along a circumference of the lower portion (see Figs. 1-6 and paragraphs 0012, 0015, 0034-0036) wherein the first plurality of attachment elements (4) are removably attachable to a second plurality of attachment elements (5) secured along an interior circumference of the head covering (Figs. 1-2), thereby removably attaching the liner to the head covering (paras. 0012, 0015, 0034-0036), wherein the attaching of the liner to the head covering does not capture a portion of the liner between adjacent structures of the head covering (see Figs. 1-6).
Regarding claims 3-5 and 7-9, it is noted that claims 1, 3-5, and 7-9 are claiming a liner, and the head covering is recited only functionally (the liner is intended to be used with a head covering; see, e.g., the preamble of claim 1 which recites a liner “for a head covering”).  These claims do not claim a liner in combination with a head covering.  Claims 3-5 and 7-9 do not further limit the structure of the liner, and merely recite that the liner is intended to be used with a military issue beret, beanie, patrol hat, or head covering made of certain natural or synthetic fibers. The liner of Waldner is capable of being used with such hats, and thus anticipates claims 3-5 and 7-9 as well. 
Regarding claim 13, the liner (inner cap 2) of Waldner is removable from the hat (outer cap 6) and washable [0012, 0034-0036, and 0038].
Regarding claim 14, Waldner discloses a head covering (outer cap 6) having a removably attachable liner (inner cap 2) comprising;

a crown portion (formed by parts 2’; Fig. 3); and 
a continuous wall (lower portion of cap 2, below panels 2’; see Figs. 3-5) having a lower portion forming an opening for receiving a head of a wearer (see Figs. 3-5), and an upper portion enclosed by the crown portion (see Figs. 3-5), wherein the wall and
the crown portion comprise a smooth material cut and sewn to a size to cover an interior portion of the outer component (6)  (see English language translation paragraphs 0007-0009, 0016, 0028, 0034, 0036-0037; see English translation of claims 1, 2, and 6-9); 
and an attachment apparatus comprising a first plurality of attachment elements (snaps 4; Fig. 1-6) secured along a circumference of the lower portion of the liner wall (see Figs. 1-6 and paragraphs 0012, 0015, 0034-0036) and 
and a second plurality of attachment elements (5) secured along an interior circumference of the outer component (6) proximate to the first opening (see Fig. 1 and paras. 0034-0035)
wherein the first plurality of attachment elements (4) are removably attachable to the second plurality of attachment elements (5), thereby removably attaching the liner to the interior of the outer component [0012, 0015, 0034-0036], wherein the attaching of the liner to the outer component does not capture a portion of the liner between adjacent structures of the outer component (see Figs. 1-6).
Regarding claims 16-18, it is noted that the recitation of the hat being “military issue” is directed to the source of the hat and does not further define the actual hat structure.  As to the recitation in claim 16 of the hat being a beanie, the hat 6’ shown in 
Regarding claim 21, Waldner discloses a removably attachable liner (2) having an attachment apparatus (4,5) adaptable to a head covering, the removably attachable liner comprising:
a crown portion (formed by parts 2’; Fig. 3); and 
a continuous wall (lower portion of cap 2, below panels 2’; see Figs. 3-5) having a lower portion forming an opening for receiving a head of a wearer (see Figs. 3-5), and an upper portion enclosed by the crown portion (see Figs. 3-5), wherein the wall and
the crown portion comprise a smooth material cut and sewn to a size to cover an interior portion of the outer component (6)  (see English language translation paragraphs 0007-0009, 0016, 0028, 0034, 0036-0037; see English translation of claims 1, 2, and 6-9); 
the removably attachable liner (2) is receivable by a second opening comprised by the head covering (6) (see Figs. 1 and 2); 
and the attachment apparatus comprises:
a first plurality of attachment elements (4) secured along a circumference of the lower portion of the liner wall; and a second plurality of attachment elements (5) adaptable to an interior circumference of the head covering (see Figs. 1-2), wherein the first plurality of attachment elements are removably attachable to the second plurality of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-11, 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Buist (US 2018/0064196).
Thompson-Buist discloses a removably attachable liner (30, 40, or 50) for a head covering, comprising:
a crown portion (formed by the crown of part 30, 40, or 50; Fig. 2);  it is noted that Thompson-Buist discloses that any one of the liners 30, 40, or 50 may be used alone as a single liner, see paragraph 0006, and thus any one of liners 30, 40, or 50 would form a removably attachable liner as claimed; for purposes of simplicity of this rejection, liner 30 used alone, per paragraph 0014, will be considered to form the attachable liner as claimed (par. 0014 discloses “The outer shell 30 of the inventive lining 60 can be used…alone as a single shell”);

the crown portion comprise a smooth material (para. 0014 discloses satin, which is a smooth material) formed in a size to cover an interior portion of the head covering (see Fig. 2); and
an attachment apparatus comprising a first plurality of attachment elements (70b) secured along a circumference of the lower portion (see Fig. 2; the attachment elements are, for example, hooks or loops which form part of a hook-and-loop fastener per para. 0019) wherein the first plurality of attachment elements (70b) are removably attachable to a second plurality of attachment elements (70a) secured along an interior circumference of the head covering (see Fig. 2; para. 0019), thereby removably attaching the liner to the head covering [0019, 0022], wherein the attaching of the liner to the head covering does not capture a portion of the liner between adjacent structures of the head covering (see Fig. 2, or see embodiments of Figs. 3-5).
Thus, Thompson-Buist discloses all of the structure of claim 1 except that it is not specifically disclosed that the crown portion fabric is “cut and sewn”, per claim 1. The crown portion is made of fabric such as satin [0014], which would necessarily require cutting to form the fabric into the required size. Moreover, the recitation of the material as being “cut” amounts to a product-by-process limitation (the material being formed by cutting) which does not further limit the claimed structure over that of Thompson-Buist, which has the structure implied by a method of cutting.  As to the recitation of the material being “sewn”, sewing is a conventional manner by which fabric panels are 
Regarding claims 3-5 and 7-9, it is noted that claims 1, 3-5, and 7-9 are claiming a liner, and the head covering is recited only functionally (the liner is intended to be used with a head covering; see, e.g., the preamble of claim 1 which recites a liner “for a head covering”).  These claims do not claim a liner in combination with a head covering.  Claims 3-5 and 7-9 do not further limit the structure of the liner, and merely recite that the liner is intended to be used with a military issue beret, beanie, patrol hat, or head covering made of certain natural or synthetic fibers. The liner of Thompson-Buist is capable of being used with such hats, and thus anticipates claims 3-5 and 7-9 as well. 
	Regarding claim 10, Thompson-Buist discloses that the attachment apparatus which attaches the shell (30, 40, and/or 50) to the headwear 20 may be a zipper [0019].  By using a zipper, the structure of claim 10 is necessarily present.  By using a zipper to attach the headwear 20 and liner 30 per paragraph 0019, the attachment apparatus is a first zipper track comprising the first plurality of attachment elements (on liner 30), and the second plurality of attachment elements secured along the interior circumference of the head covering is comprised by a second zipper track (on headwear 20), wherein the first zipper track is continuous along the entire circumference of the lower portion excluding a gap between a track beginning and a track end (such a gap would necessarily be present in order for the zipper to function, i.e. in order to be useable).

Regarding claim 13, the liner (30) is removable from the headwear [0006-0007, 0014, 0019] and washable (the liner can be washed as desired by a user).

Regarding claim 14, Thompson-Buist discloses a head covering (headwear 20) having a removably attachable liner (30) comprising;
an outer component (20) comprising a first opening for receiving the removably attachable liner (30) (see Fig. 2), the removably attachable liner (30) comprising:
a crown portion (formed by the crown of part 30, 40, or 50; Fig. 2);  it is noted that Thompson-Buist discloses that any one of the liners 30, 40, or 50 may be used alone as a single liner, see paragraph 0006, and thus any one of liners 30, 40, or 50 would form a removably attachable liner as claimed; for purposes of simplicity of this rejection, liner 30 used alone, per paragraph 0014, will be considered to form the attachable liner as claimed (par. 0014 discloses “The outer shell 30 of the inventive lining 60 can be used…alone as a single shell”);
a continuous wall (lower portion of shell 30, below the crown region; see Fig. 2) having a lower portion forming an opening for receiving a head of a wearer (see Fig. 2), and an upper portion enclosed by the crown portion (see Fig. 2), wherein the wall and
the crown portion comprise a smooth material (para. 0014 discloses satin, which is a smooth material) formed in a size to cover an interior portion of the outer component (see Fig. 2); and

and a second plurality of attachment elements (70a) secured along an interior circumference of the outer component (20) proximate to the first opening (see Fig. 2; para. 0019)
wherein the first plurality of attachment elements (70b) are removably attachable to the second plurality of attachment elements (70a), thereby removably attaching the liner to the interior of the outer component [0019, 0022], wherein the attaching of the liner to the outer component does not capture a portion of the liner between adjacent structures of the outer component (see Fig. 2, or see embodiments of Figs. 3-5).
Thus, Thompson-Buist discloses all of the structure of claim 14 except that it is not specifically disclosed that the crown portion fabric is “cut and sewn”. The crown portion is made of fabric such as satin [0014], which would necessarily require cutting to form the fabric into the required size. Moreover, the recitation of the material as being “cut” amounts to a product-by-process limitation (the material being formed by cutting) which does not further limit the claimed structure over that of Thompson-Buist, which has the structure implied by a method of cutting.  As to the recitation of the material being “sewn”, sewing is a conventional manner by which fabric panels are formed into a cap shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the liner (30) of Thompson-Buist by sewing the material, since sewing is a conventional, typical manner by which fabric 
Regarding claims 15-18, it is noted that the recitation of the hat being “military issue” is directed to the source of the hat and does not further define the actual hat structure.  
As to the recitation in claim 16 of the hat being a beanie, the headwear shown in Fig. 2 has a beanie structure and is considered to be a “beanie” as broadly recited in claim 16.  The headwear shown in Fig. 2 could be worn while on patrol, thus forming a patrol hat as broadly recited in claim 17.
As to claims 15 and 18, Thompson-Buist does not specifically disclose that the headwear is a beret or an 8-point hat, however Thompson-Buist does disclose that the headwear may be a hat, a cap, or “any sort of head-wear” [0006].  Berets and 8-point hats are conventional types of headwear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the headwear of Thompson-Buist as a beret or an 8-point hat, since Thompson-Buist discloses that the headwear may be any type of headwear, and the recited hats are well known hats which would benefit from the removable liner of Thompson-Buist.
Regarding claim 19, Thompson-Buist discloses that the liner (30) is made of satin [0007, 0014]. Satin is a smooth material, as claimed.
	Regarding claim 20, Thompson-Buist discloses that the attachment apparatus which attaches the shell (30, 40, and/or 50) to the headwear 20 may be a zipper [0019].  By using a zipper, the structure of claim 20 is necessarily present.  By using a zipper to attach the headwear 20 and liner 30 per paragraph 0019, the attachment apparatus is a 
Regarding claim 21, Thompson-Buist discloses a removably attachable liner (30) having an attachment apparatus (70a,70b) adaptable to a head covering, the removably attachable liner comprising:
a crown portion (formed by the crown of part 30; Fig. 2;  it is noted that Thompson-Buist discloses that liner 30 may be used alone; see para. 0014); 
a continuous wall (lower portion of shell 30, below the crown region; see Fig. 2) having a lower portion forming a first opening for receiving a head of a wearer (see Fig. 2), and an upper portion enclosed by the crown portion (see Fig. 2), wherein the wall and the crown portion comprise a smooth material (para. 0014 discloses satin, which is a smooth material) formed in a size to cover an interior portion of the head covering (see Fig. 2); and
the removably attachable liner (30) is receivable by a second opening comprised by the head covering (20) (see Fig. 2); 
and the attachment apparatus comprises:
a first plurality of attachment elements (70b) secured along a circumference of the lower portion of the liner wall (see Fig. 2); and a second plurality of attachment 
Thus, Thompson-Buist discloses all of the structure of claim 21 except that it is not specifically disclosed that the crown portion fabric is “cut and sewn”. The crown portion is made of fabric such as satin [0014], which would necessarily require cutting to form the fabric into the required size. Moreover, the recitation of the material as being “cut” amounts to a product-by-process limitation (the material being formed by cutting) which does not further limit the claimed structure over that of Thompson-Buist, which has the structure implied by a method of cutting.  As to the recitation of the material being “sewn”, sewing is a conventional manner by which fabric panels are formed into a cap shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the liner (30) of Thompson-Buist by sewing the material, since sewing is a conventional, typical manner by which fabric panels are formed into a hat or cap shape. This would form a wall and crown portion which are “sewn” as claimed.
Regarding claim 22, Thompson-Buist discloses that the attachment apparatus which attaches the shell (30, 40, and/or 50) to the headwear 20 may be a zipper [0019].  By using a zipper, the structure of claim 22 is necessarily present.  By using a zipper to attach the headwear 20 and liner 30 per paragraph 0019, the attachment apparatus is a .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Buist (US 2018/0064196) in view of Hall (US 2007/0044203).
Thompson-Buist discloses that the attachment apparatus comprises a zipper [0019], however Thompson-Buist does not disclose the first and second flaps as in claim 23.  
It is well known to provide first and second flaps to cover zipper teeth in order to shield the zipper teeth. Hall discloses a fastener attaching two parts (12,14) of a head covering (10) together in the form of a zipper (see Fig. 6). The structure comprises a first zipper track (42/50) covered by a first material flap (52) having a first material edge located along the first plurality of attachment elements (50) and a second zipper track (46/48) covered by a second material flap (54) having a second material edge located along the second plurality of attachment elements (48), as in claim 6.  Hall teaches that 
With respect to the claim limitation “each of the first material flap and the second material flap do not overlap any portion of the other material flap”, it appears that the flaps of Hall slightly overlap per the illustration in Fig. 6.  Hall discloses that the band 54 extends “downwardly to cover at least the teeth 48 of the upper zipper strip” [0020].  It would have been within the ordinary skill in the art, however, to merely provide narrower flaps (52,54) in order to minimize or eliminate any overlapping of the flaps, which would result in a more comfortable structure.  Moreover, applicant’s specification does not disclose any criticality as to the flaps not overlapping each other, and this modification would appear to be within the routine skill in the art. Applicant’s specification does not disclose that the lack of overlap solves any particular problem or is critical to the invention. 
One of skill in the art would recognize that minimizing or eliminating the overlap of the flaps of Hall would provide greater comfort, since any overlapping structures provides bulges and potential discomfort.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide narrow flaps which do not overlap in the headwear of Thompson-Buist modified in view of Hall, in order to provide greater comfort as is well known in the art.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson-Buist (US 2018/0064196) in view of Gassel (US 1,868,741).
Thompson-Buist discloses that the attachment apparatus comprises a zipper [0019], however Thompson-Buist does not disclose the first and second flaps as in claim 23.  
It is well known to provide first and second flaps to cover zipper teeth in order to shield the zipper teeth. Gassel discloses a fastener attaching two parts of apparel together (see zipper 9 or zipper 15). 
The structure comprises a first zipper track (one side of zipper 15; Fig. 3) covered by a first material flap (one half of 17; Fig. 3) having a first material edge located along the first plurality of attachment elements (15) and a second zipper track (other side of zipper 15) covered by a second material flap (other side of flap 17; Fig. 3) having a second material edge located along the second plurality of attachment elements (15), each of the first material flap and the second material flap do not overlap any portion of the other material flap (the flaps 17 do not overlap, as shown in Fig. 3).
Also see the zipper of Fig. 2 which also has the claimed structure, including a first zipper track (one side of zipper 9; Fig. 2) covered by a first material flap (one of flaps 13; Fig. 3) having a first material edge located along the first plurality of attachment elements (9) and a second zipper track (other side of zipper 9) covered by a second material flap (other flap 13; Fig. 2) having a second material edge located along the second plurality of attachment elements (9), each of the first material flap and the second material flap do not overlap any portion of the other material flap (the flaps 13 do not overlap; see Fig. 2).
. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 13-23 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose headwear having liners with structures similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/AMY VANATTA/Primary Examiner, Art Unit 3732